Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00003-CV

                           IN THE INTEREST OF C.C., a Child

                From the 198th Judicial District Court, Kimble County, Texas
                             Trial Court No. DCV-2012-1292
                          Honorable Susan Hern, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION and appellee’s motion to dismiss is DENIED AS MOOT.

      Costs are assessed against the party that incurred them.

      SIGNED March 5, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice